McNamara v Gusmar Enters., LLC (2022 NY Slip Op 02403)





McNamara v Gusmar Enters., LLC


2022 NY Slip Op 02403


Decided on April 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-02692
 (Index No. 11364/11)

[*1]Kevin T. McNamara, et al., plaintiffs-respondents,
vGusmar Enterprises, LLC, et al., appellants, Metal Monk Ltd, defendant-respondent, et al., defendants (and a third-party action).


Mulholland Minion Davey McNiff & Beyrer, Williston Park, NY (Robert A. Seeman and Eric N. Bailey of counsel), for appellants.
Lewis Johs Avallone Aviles, LLP, Islandia, NY (John B. Saville of counsel), for defendant-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the defendants Gusmar Enterprises, LLC, and Gusmar Realty Corp. appeal from an order of the Supreme Court, Suffolk County (Sanford Neil Berland, J.), dated October 28, 2019. The order, insofar as appealed from, upon reargument, in effect, vacated so much of an order of the same court dated August 27, 2018, as denied that branch of the cross motion of the defendant Metal Monk Ltd which was for summary judgment dismissing the cause of action alleging a violation of Labor Law § 200 insofar as asserted against it, and thereupon granted that branch of the cross motion.
ORDERED that the appeal is dismissed, without costs or disbursements, as the defendants Gusmar Enterprises, LLC, and Gusmar Realty Corp. are not aggrieved by the portion of the order appealed from (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144).
The background facts of this action are set forth in our decision and order on a related appeal (see McNamara v Gusmar Enters., LLC, _____ AD3d _____ [Appellate Division Docket No. 2018-14438; decided herewith]).
The defendants Gusmar Enterprises, LLC, and Gusmar Realty Corp. (hereinafter together the Gusmar defendants) are not aggrieved by the portion of the order, which, in effect, vacated so much of an order of the same court dated August 27, 2018, as denied that branch of the cross motion of the defendant Metal Monk Ltd which was for summary judgment dismissing the cause of action alleging a violation of Labor Law § 200 insofar as asserted against it, and thereupon granted that branch of the cross motion (see Mixon v TBV, Inc., 76 AD3d at 156-157). This relief was sought against the plaintiffs and not against the Gusmar defendants. Accordingly, the appeal must be dismissed.
LASALLE, P.J., CONNOLLY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court